Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 03/29/2022. Claims 17, 26-27, 30-31 have been amended. Claims 17, 19-27, 30-31 are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR15 51148, filed on 02/12/2015.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17, 19-27, 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 17 is drawn to a method which is within the four statutory categories (i.e., method). Claim 26 is drawn to a computer system which is within the four statutory categories (i.e., machine). Claim 27 is drawn to a computer system which is within the four statutory categories (i.e., machine). Claim 30 is drawn to a medical device which is within the four statutory categories (i.e., machine).   
Independent claim 17 (which is representative of independent claims 26-27, 30) recites activating a software application...for assisting the patient in a therapeutic treatment prescribed to the patient and determined according to a computerised medical prescription stored…, said medical prescription including personal prescription data containing information associated with the treatment prescribed to the patient, said method comprising: following an installation of said software application…, communicating…to authenticate the patient…; upon successful authentication of said patient…, remotely activating, via communication…, said software application…; executing, responsive to said remotely activating, an activation software function of said software application…, said execution of the activation software function using said prescription data, wherein the remotely activating comprises a [provision]…of an activation message that comprises said prescription data and an activation order that remotely activates said software application…; and controlling, by means of the activated software function, execution of a medical device function, in a manner that ensures that the execution of said medical device function complies with the computerized medical prescription.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “communication terminal” and “central server,” the claim encompasses rules or instructions followed to help a patient use a device as prescribed by his doctor, which is described on page 4, line 10 – page 6, line 17 as human activity in the specification (i.e., “prescribing a software application to be installed in the same way as a doctor or a healthcare professional would prescribe a conventional medical device,” “ensure that the patient has correctly installed the application”). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 17 has additional limitations (i.e., a communication terminal having a software application; a central server having a database). Claim 26 has additional limitations (i.e., a communication terminal including a non-transitory computer readable medium whereon a computer program is recorded, processor, a software application; a central server having a database). Claim 27 has additional limitations (i.e., a central computer server having a database, software; a data network; a communication terminal having a software application). Claim 30 has additional limitations (i.e., medical device comprising a communication terminal comprising a non-transitory data storage, a communication interface, a processor, and a software application; a central server having a database). Looking to the specifications, a communication terminal having a software application, non-transitory computer readable medium whereon a computer program is recorded, processor, and communication interface; and a central server having a database and software are described at a high level of generality (page 11, line 29 – page 12, line 22), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the central server having a database and software and data network only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. See: MPEP § 2106.05(h). Furthermore, using a database to store information in a process that only recites authenticating a patient and activating an application does not add a meaningful limitation to the process of authenticating a patient and activating an application, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., a communication terminal having a software application, non-transitory computer readable medium whereon a computer program is recorded, processor, and communication interface; and a central server having a database and software) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “a database that stores said computerised medical prescription” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Haider et al. (U.S. Patent App. Pub. No. US 2015/0032633 A1) (Haider: ¶ abstract; ¶ 0047) and Blechman (U.S. Patent App. Pub. No. US 2015/0213195 A1) (Blechman: ¶ 0057; ¶ 0078; ¶ 0111), using a database to store prescription information is well-understood, routine, and conventional and well-understood, routine, and conventional elements/functions cannot provide “significantly more.” Also, the limitations of receiving and transmitting data over a computer network has been recognized by the courts as well-understood, routine, and conventional elements/functions and conventional elements/functions cannot provide “significantly more.” See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 19-26, 31 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 19-22, 24-25 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 23 and 31 further recites the additional elements of “an optical reader” and “a scanner,” which is described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of “using an optical reader to optically read the unique prescription code at the communication terminal” and “receive via a scanner an optical code” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Yi et al. (U.S. Patent App. Pub. No. US 2012/0165975 A1) (Yi: ¶ 0045; ¶ 0049) and Blechman (U.S. Patent App. Pub. No. US 2015/0213195 A1) (Blechman: ¶ 0125), using an optical reader or scanner to optically read or receive a code is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19-24, 26-27, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (U.S. Patent App. Pub. No. US 2015/0032633 A1, hereinafter referred to as "Haider") in view of Yi et al. (U.S. Patent App. Pub. No. US 2012/0165975 A1, hereinafter referred to as "Yi").
Regarding (currently amended) claim 17, Haider teaches a method for activating a software application that executes on a communication terminal of a patient (Haider: abstract, i.e., Examiner interprets enabling “an individualised application…on the mobile radio device to provide data access” as the claimed activating a software application on a communication terminal) for assisting the patient in a therapeutic treatment prescribed to the patient and determined according to a computerised medical prescription stored in a database connected to a central server remote from said communication terminal (Haider: abstract, i.e., “for the authentication of a patient against a central registry which exchanges data with a repository for the storage of medical data records…to check the authenticity of the remote patient in order to provide data access”; ¶ 0045-0047), said medical prescription including personal prescription data containing information associated with the treatment prescribed to the patient (Haider: ¶ 0048, i.e., “The medical data in question is patient data, examination data, reports for a patient, examination results, findings, prescriptions or treatment instructions”), said method comprising: 
following an installation of said software application on said communication terminal, communicating between the communication terminal and the central server to authenticate the patient with said central server (Haider: ¶ 0050, i.e., “after the app has been installed the cell phone can be identified one-to-one in the authentication system”; ¶ 0076-0080); 
upon successful authentication of said patient at said central server, remotely activating, via communication between 2Docket No. 0600-1628Appln. No. 15/549,925said central server and the communication terminal, said software application on the communication terminal (Haider: ¶ 0092, i.e., Examiner interprets the “[enabling of] data exchange or direct communication between device and repository” as the claimed remotely activating; ¶ 0120, i.e., “Following successful authentication the registry 10 can then perform an access to the repository 12”);
…wherein the remotely activating comprises a transmission, from the server and configured for receipt by the communication terminal, of an activation message that comprises said prescription data (Haider: ¶ 0048, i.e., “The medical data in question is…prescriptions or treatment instructions”; ¶ 0124, i.e., Examiner interprets the “specifically requested data record” as the claimed activation message because it includes prescription data)…; and
Yet, Haider does not explicitly teach, but Yi teaches, in the same field of endeavor,
executing, responsive to said remotely activating, an activation software function of said software application on said communication terminal, said execution of the activation software function using said prescription data (Yi: figure 5, i.e., after receiving the “Schedule Parameters Buffer” 3033, the “Scheduler” programs and starts the application; ¶ 0057), wherein the remotely activating comprises a transmission…of an activation message that comprises said prescription data and an activation instruction that remotely activates said software application on the communication terminal according to the prescription data (Yi: ¶ 0052; ¶ 0057, i.e., “the Scheduler programs all appropriate timers with the values defined by the third information 3033, then start the application. When the next dispense interval arrives, application enters Step 3 to wake-up the dispensing unit by sending appropriate commands”);
controlling, by means of the activated software function, execution of a medical device function, in a manner that ensures that the execution of said medical device function complies with the computerized medical prescription (Yi: ¶ 0057, i.e., “When the next dispense interval arrives, application enters Step 3 to wake-up the dispensing unit by sending appropriate commands”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the executing, responsive to said remotely activating, an activation software function of said software application on said communication terminal, said execution of the activation software function using said prescription data and controlling, by means of the activated software function, execution of a medical device function, as taught by Yi, within the system of Haider, with the motivation to “provide real-time monitoring of medication compliance” (Yi: ¶ 0012).
Regarding (previously presented) claim 19, Haider and Yi teach the method according to claim 17, wherein the successful authentication comprises comparing, at the central server, of a code received from the communication terminal with a unique prescription code recorded in said database (Haider: ¶ 0055; ¶ 0087, i.e., “the decryption unit can now compare the decryption result with the received device ID for a match”; ¶ 0117; ¶ 0123, i.e., “the memory (for example the repository 12) comprises an association table between device ID 50 and key 40, 40'. After the associated decryption key 40' has been released in each case it is forwarded to the decryption unit E. Thereupon the decryption unit E can decrypt the signature SIG, resulting in the signature prototype SIG-UB, in order to then perform the authentication process by comparison”).
The obviousness of combining the teachings of Haider and Yi are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 20, Haider and Yi teach the method according to claim 19, further comprising: 
generating, at the central server, the unique prescription code according to said prescription data and a unique identification number associated with the patient (Yi: figure 4, i.e., the QR code is generated from the patient’s prescription information, such as “Medication NDC” and “Download Code”; ¶ 0048; ¶ 0050-0052).
Regarding (previously presented) claim 21, Haider and Yi teach the method according to claim 19, wherein the unique prescription code is a two-dimensional matrix code (Yi: figure 4, i.e., the QR code is generated from the patient’s prescription information; ¶ 0048).
Regarding (previously presented) claim 22, Haider and Yi teach the method according to claim 21, wherein the unique prescription code contains information concerning configuration settings of the one or more software functions of said software application (Yi: figure 4, i.e., the QR code is generated from the patient’s prescription information, such as “Message 1” and “Message 2” for “Med Instructions” and “Message 5” and “Message 7” for “Pharmacy Messages”; ¶ 0051-0055).
Regarding (previously presented) claim 23, Haider and Yi teach the method according to claim 21, further comprising: 
using an optical reader to optically read the unique prescription code at the communication terminal (Yi: ¶ 0045, i.e., “the local entry using UI 202 may consist of…scanning of the bar-code such as QR code containing user information”; ¶ 0049).
Regarding (previously presented) claim 24, Haider and Yi teach the method according to claim 17, wherein the prescription data comprise information concerning any of: 
the patient (Yi: figure 4, i.e., the patient medication schedule includes “Patient Name”; ¶ 0050), 
the practitioner (Yi: ¶ 0050), 
the technical characteristics of the communication terminal used as a medical software device (Yi: ¶ 0054-0055),
the configuration settings of the software functions (Yi: figure 4, i.e., the patient medication schedule includes “Message 1” and “Message 2” for “Med Instructions” and “Message 5” and “Message 7” for “Pharmacy Messages”; ¶ 0051-0055), and 
medication prescribed by the practitioner for the treatment of the patient such as for example the medication as such, the self-dosage rules for said medication by the patient himself, the dosage of said medication, the normal measurement values by the associated medical device, and/or the posology associated with said medication (Yi: figure 4, i.e., the patient medication schedule includes “Dispense Cycle,” “Daily,” “Dispense/Day” and “Med Instructions”; ¶ 0051-0055).
Regarding (currently amended) claim 26, Haider and Yi teach a non-transitory computer readable medium whereon a computer program is recorded comprising instructions (Haider: ¶ 0029) that, upon execution by a processor of a communication terminal, causes the communication terminal to carry out steps (Haider: ¶ 0046) of: 
following an installation of a software application on said communication terminal, communicating between the communication terminal and a central server to authenticate a user of the communication terminal with said central server (Haider: ¶ 0050, i.e., “after the app has been installed the cell phone can be identified one-to-one in the authentication system”; ¶ 0076-0080), the central server having a database connected thereto that stores a computerised medical prescription associated with the user (Haider: abstract, i.e., “for the authentication of a patient against a central registry which exchanges data with a repository for the storage of medical data records…to check the authenticity of the remote patient in order to provide data access”; ¶ 0045-0047), said medical prescription including personal prescription data containing information associated with a treatment prescribed to the user (Haider: ¶ 0048, i.e., “The medical data in question is patient data, examination data, reports for a patient, examination results, findings, prescriptions or treatment instructions”); 
upon successful authentication of said user at said central server, activating, via communication between said central server and the communication terminal, said software application on the communication terminal (Haider: ¶ 0092, i.e., Examiner interprets the “[enabling of] data exchange or direct communication between device and repository” as the claimed remotely activating; ¶ 0120, i.e., “Following successful authentication the registry 10 can then perform an access to the repository 12”);
…wherein the activating comprises a transmission, from the server and configured for receipt by the communication terminal, of an activation message that comprises said prescription data (Haider: ¶ 0048, i.e., “The medical data in question is…prescriptions or treatment instructions”; ¶ 0124, i.e., Examiner interprets the “specifically requested data record” as the claimed activation message because it includes prescription data)…;
Yet, Haider does not explicitly teach, but Yi teaches, in the same field of endeavor,
executing, responsive to said remotely activating, an activation software function of said software application on said communication terminal, said execution of the activation software function using said prescription data (Yi: figure 5, i.e., after receiving the “Schedule Parameters Buffer” 3033, the “Scheduler” programs and starts the application; ¶ 0057), wherein the activating comprises a transmission…of an activation message that comprises said prescription data and an activation instruction that activates said software application on the communication terminal as a consequence of the communication between said central server and the communication terminal according to the prescription data (Yi: ¶ 0052; ¶ 0057, i.e., “the Scheduler programs all appropriate timers with the values defined by the third information 3033, then start the application. When the next dispense interval arrives, application enters Step 3 to wake-up the dispensing unit by sending appropriate commands”); and
controlling, by means of the activated software function, execution of a medical device function, in a manner that ensures that the execution of said medical device function complies with the computerized medical prescription (Yi: ¶ 0057, i.e., “When the next dispense interval arrives, application enters Step 3 to wake-up the dispensing unit by sending appropriate commands”).
The obviousness of combining the teachings of Haider and Yi are discussed in the rejection of claim 17, and incorporated herein.
Regarding (currently amended) claim 27, Haider teaches a computer system incorporating at least a central computer server in communication with a data network, for activating a software application of a communication terminal of a patient (Haider: abstract, i.e., Examiner interprets enabling “an individualised application…on the mobile radio device to provide data access” as the claimed activating a software application on a communication terminal) for assisting the patient in a therapeutic treatment prescribed to the patient and determined according to a computerised medical prescription (Haider: abstract; ¶ 0045-0047; ¶ 0048, i.e., Examiner interprets the provision of data access to “prescriptions or treatment instructions” as the claimed assisting the patient), said medical prescription having personal prescription data stored therein that contains information associated with the treatment prescribed to the patient (Haider: ¶ 0048, i.e., “The medical data in question is patient data, examination data, reports for a patient, examination results, findings, prescriptions or treatment instructions”), said computer system comprising: 
a database that stores said computerised medical prescription (Haider: abstract, i.e., “a repository for the storage of medical data records”; ¶ 0047); and 
software stored and executable by the central server, configured to cause the central server to: 
authenticate the patient via transmissions via the data network with the communication terminal whereon said software application is installed (Haider: ¶ 0050, i.e., “after the app has been installed the cell phone can be identified one-to-one in the authentication system”; ¶ 0076-0080), 
remotely activate said software application on the communication terminal, via further transmissions with the communication terminal via the data network (Haider: ¶ 0092, i.e., Examiner interprets the “[enabling of] data exchange or direct communication between device and repository” as the claimed remotely activating; ¶ 0120, i.e., “Following successful authentication the registry 10 can then perform an access to the repository 12”), and thereby authorise execution of an activation software function of said software application on said communication terminal, said execution of the activation software function using the prescription data (Examiner interprets the “authorise execution of an activation software function of said software application on said communication terminal” as a natural consequence or result of the actively recited “remotely activate said software application on the communication terminal,” and the “thereby” limitation does not provide patentable distinction over the cited prior art), wherein the remotely activating comprises a transmission configured for the communication terminal and including an activation message that comprises the prescription data (Haider: ¶ 0048, i.e., “The medical data in question is…prescriptions or treatment instructions”; ¶ 0124, i.e., Examiner interprets the “specifically requested data record” as the claimed activation message because it includes prescription data) and an activation instruction (Haider: ¶ 0120; ¶ 0124, i.e., Examiner interprets the encryption of the record in “encrypted form” as the claimed activation instruction because the encryption enables the application to provide access to the data in the record, which is the claimed remote activation of said software application on the communication terminal; ¶ 0125), and
Yet, Haider does not explicitly teach, but Yi teaches, in the same field of endeavor,
…authorise execution of one or more software functions of said software application on said communication terminal, said execution of the one or more software functions using the prescription data (Yi: figure 5, i.e., after receiving the “Schedule Parameters Buffer” 3033, the “Scheduler” programs and starts the application; ¶ 0057), wherein the remotely activating comprises a transmission configured for the communication terminal and including an activation message that comprises the prescription data and an activation instruction (Yi: ¶ 0052; ¶ 0057, i.e., “the Scheduler programs all appropriate timers with the values defined by the third information 3033, then start the application. When the next dispense interval arrives, application enters Step 3 to wake-up the dispensing unit by sending appropriate commands”), and
control, by means of the activated software function, execution of a medical device function, in a manner that ensures that the execution of said medical device function complies with the computerized medical prescription (Yi: ¶ 0057, i.e., “When the next dispense interval arrives, application enters Step 3 to wake-up the dispensing unit by sending appropriate commands”).
The obviousness of combining the teachings of Haider and Yi are discussed in the rejection of claim 17, and incorporated herein.
Regarding (currently amended) claim 30, Haider teaches a medical device (Haider: abstract), comprising: 
a communication terminal comprising a non-transitory data storage having stored thereon a software application including software functions (Haider: abstract, i.e., “an individualised application is loaded and installed on the mobile radio device in order to sign messages to the registry with a signature…to provide data access”; ¶ 0046) configured to assist a patient in a therapeutic treatment determined according to a computerised medical prescription for the patient (Haider: abstract; ¶ 0045-0047; ¶ 0048, i.e., Examiner interprets the provision of data access to “prescriptions or treatment instructions” as the claimed assisting the patient), said medical prescription recorded in a database connected to a central server remote from said communication terminal and in communication with said communication terminal (Haider: abstract, i.e., “a repository for the storage of medical data records”; ¶ 0047), said medical prescription comprising personal prescription data containing information associated with the treatment prescribed to the patient (Haider: ¶ 0048, i.e., “The medical data in question is patient data, examination data, reports for a patient, examination results, findings, prescriptions or treatment instructions”), 
said communication terminal comprising a communication interface for communicating with the central server, and said non-transitory data storage having 7Docket No. 0600-1628Appln. No. 15/549,925further software stored thereon that, upon execution by a processor of the communication terminal, causes the communication terminal (Haider: ¶ 0046) to: 
initiate an authentication of the patient with said central server via said communication interface (Haider: ¶ 0050, i.e., “after the app has been installed the cell phone can be identified one-to-one in the authentication system”; ¶ 0076-0080), 
upon successful authentication and receipt of a communication from the central server for activating said software application, activate said application on the communication terminal (Haider: ¶ 0092, i.e., Examiner interprets the “[enabling of] data exchange or direct communication between device and repository” as the claimed remotely activating; ¶ 0120, i.e., “Following successful authentication the registry 10 can then perform an access to the repository 12”) and thereby execute one or more of said software functions of said software application on said communication terminal (Examiner interprets the “execute one or more of said software functions of said software application on said communication terminal” as a natural consequence or result of the actively recited “activate said application on the communication terminal,” and the “thereby” limitation does not provide patentable distinction over the cited prior art), 
…wherein the communication from the central server comprises an activation message that comprises the prescription data (Haider: ¶ 0048, i.e., “The medical data in question is…prescriptions or treatment instructions”; ¶ 0124, i.e., Examiner interprets the “specifically requested data record” as the claimed activation message because it includes prescription data)…, and
Yet, Haider does not explicitly teach, but Yi teaches, in the same field of endeavor,
execute, responsive to said remotely activating, an activation software function using the prescription data (Yi: figure 5, i.e., after receiving the “Schedule Parameters Buffer” 3033, the “Scheduler” programs and starts the application; ¶ 0057), wherein the communication from the central server comprises an activation message that comprises the prescription data and an activation instruction that remotely activates said software application on the communication terminal according to the prescription data (Yi: ¶ 0052; ¶ 0057, i.e., “the Scheduler programs all appropriate timers with the values defined by the third information 3033, then start the application. When the next dispense interval arrives, application enters Step 3 to wake-up the dispensing unit by sending appropriate commands”), and
control, by means of the activated software function, execution of a medical device function, in a manner that ensures that the execution of said medical device function complies with the computerized medical prescription (Yi: ¶ 0057, i.e., “When the next dispense interval arrives, application enters Step 3 to wake-up the dispensing unit by sending appropriate commands”).
The obviousness of combining the teachings of Haider and Yi are discussed in the rejection of claim 17, and incorporated herein.
Regarding (currently amended) claim 31, Haider and Yi teach the medical device according to claim 30, wherein the further software is further configured to cause the communication terminal to emit to said central server a request comprising a code to be compared by the central server with a unique prescription code recorded in said database (Haider: ¶ 0055; ¶ 0087, i.e., “the decryption unit can now compare the decryption result with the received device ID for a match”; ¶ 0117; ¶ 0123, i.e., “the memory (for example the repository 12) comprises an association table between device ID 50 and key 40, 40'. After the associated decryption key 40' has been released in each case it is forwarded to the decryption unit E. Thereupon the decryption unit E can decrypt the signature SIG, resulting in the signature prototype SIG-UB, in order to then perform the authentication process by comparison”), and to receive via a scanner an optical code from said central server (Yi: ¶ 0045-0049) that includes an activation message that comprises said prescription data and an activation instruction (Yi: ¶ 0050-0055).
The obviousness of combining the teachings of Haider and Yi are discussed in the rejection of claim 17, and incorporated herein.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (U.S. Patent App. Pub. No. US 2015/0032633 A1, hereinafter referred to as "Haider") in view of Yi et al. (U.S. Patent App. Pub. No. US 2012/0165975 A1, hereinafter referred to as "Yi"), as applied to claims 17, 19-24, 26-27, 30-31 above, and further in view of Blechman (U.S. Patent App. Pub. No. US 2015/0213195 A1).
Regarding (previously presented) claim 25, Haider and Yi teach the method according to claim 17.
Yet, Haider and Yi do not explicitly teach, but Blechman teaches, in the same field of endeavor, further comprising: 
upon said successful authentication of said patient at said central server, emitting at the central server an access code to said communication terminal (Blechman: ¶ 0060, i.e., “consistent with the authorization of patient 102, the system 110 sends a passcode for access to the encrypted electronic file 152 only to the registered device”) in order to authorise the activating of said application and of said prescription data, said access code having a limited duration (Blechman: ¶ 0052, i.e., “individuals…authorized with permissions including those related to…content (e.g., all content, only diagnostic images), functions (e.g., all functions, only view and download diagnostic images online, receive messages requesting information stored in an ECHR system), time periods (e.g., until replaced by the patient, only the next 30 days), and means of access such as mobile- or web-connected computers, web services, and designated ECHR system (e.g., all means of access, only the ECHR system designated by the healthcare provider)”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the emission of an access code with a limited duration, as taught by Blechman, with the system of Haider and Yi, with the motivation of “[maximizing] the security of data in patient records” (Blechman: ¶ 0034).
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 03/29/2022.
In the remarks, Applicant argues in substance that:
Regarding the 101 rejections, 
“the claims both on their face and in light of the specification are directed not to human activity but to machine activity (electronic communication between electronic devices and control of a remote device by way of specifically structured message from a central server to a communication terminal, following authentication with the central server).  It is respectfully submitted that the claims recite meaningful limitations that exclude any interpretation covering human activity…the entirety of the specification passage cited by the Office Action discusses hypothetical solutions to hypothetical problems, and are clearly set forth as background to the invention. None of the disclosures properly serve to positively define or provide interpretation of the claims, particularly in view of the explicit discussion of the disadvantages of each of the solutions presented therein. To the contrary, the specification beginning at page 6 line 26 explains "the object of this invention relates according to a first aspect to a method for activating a software application capable of executing on a software functions on a communication terminal in order to assist a patient in a determined therapeutic treatment. According to the invention, the  communication   terminal  is  used   here  as   a medical software device." Respectfully, nothing in the specification discloses that the invention covers such a broad concept as "to help a patient use a device as prescribed by his doctor," as alleged by the Office Action. Instead, the specification is clear that the invention presents a better solution by way of a novel configuration and operation of a device, which serves to avoid the necessity of human intervention such as that discussed in background section of the specification. It is therefore respectfully submitted that the Office Action's interpretation of the claims toward "certain methods of organizing human activity" is not supported by objective evidence available on the record…merely because the communication terminal of the patient may be embodied by a general purpose device such as a smartphone does not support the Office's conclusion that the claims recite no more than generic hardware performing conventional computer functions. The invention relies in part on the claimed server and communication terminal performing non-conventional functions.”
Regarding the 103 rejections, the cited prior art references do not teach the amended claim limitations because “no activation order is transmitted to the device G in HAIDER. Firstly, in HAIDER it is the requested data that is encrypted and sent to the device G, this encrypted data being considered by the Office to correspond to the prescription data of the claims. However, in claim 1 the prescription data and the activation order are two different and distinct elements included in the activation message. In contrast, in HAIDER no other element is transmitted together with the data requested. Further,   without   the   activation   order,   the functionality of the software application in the invention cannot be executed, whereas in HAIDER, without encrypting the request data the device G would still be able to read the requested data. Yet further, the "activation order" of the invention and the "encrypted form" of HAIDER are of an entirely different nature…This and the other distinguishing features discussed above and claimed in claim 17 guarantee that the software functions executed on the communication terminal comply with the medical recommendations defined by the doctor for his patient in the  prescription, preventing   medical   applications  on  the communication terminal from being misused or operating in a manner inconsistent with the information set forth by a physician in the prescription.” 
It is respectfully submitted that Examiner has considered Applicant’s arguments but does not find them persuasive. Examiner has attempted to address all of the arguments presented by Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons: 
In response to Applicant’s argument that (a) regarding the 101 rejections,
“the claims both on their face and in light of the specification are directed not to human activity but to machine activity (electronic communication between electronic devices and control of a remote device by way of specifically structured message from a central server to a communication terminal, following authentication with the central server). It is respectfully submitted that the claims recite meaningful limitations that exclude any interpretation covering human activity…the entirety of the specification passage cited by the Office Action discusses hypothetical solutions to hypothetical problems, and are clearly set forth as background to the invention. None of the disclosures properly serve to positively define or provide interpretation of the claims, particularly in view of the explicit discussion of the disadvantages of each of the solutions presented therein. To the contrary, the specification beginning at page 6 line 26 explains "the object of this invention relates according to a first aspect to a method for activating a software application capable of executing on a software functions on a communication terminal in order to assist a patient in a determined therapeutic treatment. According to the invention, the  communication   terminal  is  used   here  as   a medical software device." Respectfully, nothing in the specification discloses that the invention covers such a broad concept as "to help a patient use a device as prescribed by his doctor," as alleged by the Office Action. Instead, the specification is clear that the invention presents a better solution by way of a novel configuration and operation of a device, which serves to avoid the necessity of human intervention such as that discussed in background section of the specification. It is therefore respectfully submitted that the Office Action's interpretation of the claims toward "certain methods of organizing human activity" is not supported by objective evidence available on the record…merely because the communication terminal of the patient may be embodied by a general purpose device such as a smartphone does not support the Office's conclusion that the claims recite no more than generic hardware performing conventional computer functions. The invention relies in part on the claimed server and communication terminal performing non-conventional functions”:
It is respectfully submitted that Applicant argues “the claims both on their face and in light of the specification are directed not to human activity but to machine activity.” However, per MPEP § 2106.04(a)(2)(II): “It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Per broadest reasonable interpretation of the claim in light of the specification, the claims of the present invention encompasses the activity of (to paraphrase) helping a patient set up and use a device according to a treatment (i.e., a doctor’s instructions), which covers the sub-grouping of managing personal behavior or relationships or interactions between people in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Put another way, the claimed invention amounts to a series of rules or steps that a patient would follow to utilize a prescription. This is an abstract idea. That the steps are performed on a well-known, general purpose computer (“a communication terminal of a patient”) does not remove the invention from being directed to an abstract idea. As noted in the October 2019 Update: Subject Matter Eligibility at Pg. 5, a “method of organizing human activity” includes a person’s interaction with a computer.
Furthermore, although the claims recite machines (i.e., a communication terminal having a software application, non-transitory computer readable medium whereon a computer program is recorded, processor, and communication interface; central server having a database and software; data network), they are described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components, and only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim.
Applicant argues “the entirety of the specification passage cited by the Office Action discusses hypothetical solutions to hypothetical problems, and are clearly set forth as background to the invention…Respectfully, nothing in the specification discloses that the invention covers such a broad concept as "to help a patient use a device as prescribed by his doctor," as alleged by the Office Action. Instead, the specification is clear that the invention presents a better solution by way of a novel configuration and operation of a device, which serves to avoid the necessity of human intervention such as that discussed in background section of the specification.” However, the specification reads: “This invention aims to improve the situation described hereinabove…to overcome the various disadvantages mentioned hereinabove by ensuring that the configuration of the software functions in order to assist the patient in their treatment is rigorously compliant with the medical prescription established by the doctor specifically for his patient. To this effect, the object of this invention relates according to a first aspect to a method for activating a software application capable of executing on a software functions on a communication terminal in order to assist a patient in a determined therapeutic treatment” (page 6). “Ensuring that the configuration of the software functions in order to assist the patient in their treatment is rigorously compliant with the medical prescription established by the doctor specifically for his patient” is an activity of helping a patient set up and use a device according to a treatment (i.e., a doctor’s instructions), which covers the sub-grouping of managing personal behavior or relationships or interactions between people in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Applicant argues “The Office Action does not establish that any of the features recited as "conventional," and instead alleges that the claims recite no more than mere instructions to apply the exception using generic computer components that do not impose meaningful limits on the scope of the claim because the Office Action summarily asserts that such features should be interpreted as "rules or instructions followed to help a patient use a device as prescribed by his doctor, which is part of the abstract idea.” However, per MPEP § 2106.04(d)(I): “Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity.” Thus, claim limitations that are part of the abstract idea are not considered “additional elements” to be evaluated for “well-understood, routine, conventional activity.” Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Furthermore, per MPEP § 2106.05(I)(A): “Additional elements can often be analyzed based on more than one type of consideration and the type of consideration is of no import to the eligibility analysis.” Thus, evaluating whether additional elements are “well-understood, routine, conventional activity” is only one consideration and Examiner may meet the requirements of the 101 analysis by evaluating under the consideration of “Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer.”
Examiner maintains the 101 rejections of claims 17, 19-27, 30-31, which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (b) regarding the 103 rejections, the cited prior art references do not teach the amended claim limitations because “no activation order is transmitted to the device G in HAIDER. Firstly, in HAIDER it is the requested data that is encrypted and sent to the device G, this encrypted data being considered by the Office to correspond to the prescription data of the claims. However, in claim 1 the prescription data and the activation order are two different and distinct elements included in the activation message. In contrast, in HAIDER no other element is transmitted together with the data requested. Further,   without   the   activation   order,   the functionality of the software application in the invention cannot be executed, whereas in HAIDER, without encrypting the request data the device G would still be able to read the requested data. Yet further, the "activation order" of the invention and the "encrypted form" of HAIDER are of an entirely different nature…This and the other distinguishing features discussed above and claimed in claim 17 guarantee that the software functions executed on the communication terminal comply with the medical recommendations defined by the doctor for his patient in the  prescription, preventing   medical   applications  on  the communication terminal from being misused or operating in a manner inconsistent with the information set forth by a physician in the prescription”:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “without   the   activation   order,   the functionality of the software application in the invention cannot be executed,” “the software functions executed on the communication terminal comply with the medical recommendations defined by the doctor for his patient in the  prescription, preventing   medical   applications  on  the communication terminal from being misused or operating in a manner inconsistent with the information set forth by a physician in the prescription”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626